Exhibit 10.01

EXECUTION COPY

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

This CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE (“Agreement”), dated
as of April 10, 2008 is hereby made between ELYAHU TENDLER (“Employee”) and IDT
CORPORATION and its divisions, affiliates, subsidiaries (including but not
limited to, IDT Telecom, IDT Capital, Inc., Net2Phone, Inc., and Union Telecard
Alliance, LLC and their respective divisions, affiliates and subsidiaries),
predecessors, successors and assigns (collectively “IDT”). Employee and IDT are
hereinafter referred to individually as a “Party” and collectively as the
“Parties”. This Agreement will become effective on the Effective Date (as
hereafter defined).

WHEREAS, EMPLOYEE’s employment with IDT will be involuntarily terminated by IDT
effective as of the close of business on June 30, 2008 (the “Termination Date”);
and

WHEREAS, EMPLOYEE and IDT have agreed to settle fully and finally any and all
matters and/or controversies between them under the terms and conditions set
forth in this Agreement.

NOW THEREFORE, with the intent to be legally bound hereby, and in consideration
of the mutual promises and covenants contained herein and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, IDT and EMPLOYEE agree to the terms and conditions set forth
below.

1. Payment.

1.1. EMPLOYEE shall be entitled to the following payments from IDT, all of which
shall be wired to EMPLOYEE’S bank account, the details of which are on file with
IDT’s employee direct deposit program:

(a) EMPLOYEE shall receive compensation based on an annual salary of Six Hundred
Thousand Dollars ($600,000) (the “Base Salary”) from and after April 1, 2008
through the Termination Date (the “Transition Period”). Such Base Salary shall
be paid less applicable taxes and customary withholding, such salary to be paid
in conformity with the Company’s payroll policies relating to its employees. Any
base salary earned through the Termination Date but unpaid at such time shall be
paid at such time as other IDT employees are paid for such period. Employee
shall continue to be eligible to participate in the Company’s medical, dental,
life and disability programs (the “Programs”) subject to the terms and
conditions of the Programs, and you will be eligible to participate in the
Company’s 401(K) plan (the “401(K) Plan”) subject to the terms and conditions of
that Plan.

(b) IDT agrees to pay EMPLOYEE contemporaneously with, and in addition to, the
first payment made pursuant to Section 1(c) immediately below, the sum of Eighty
Seven Thousand Five Hundred Dollars $87,500 (less applicable taxes and customary
withholding), such amount representing all wages, salaries and bonuses due to
EMPLOYEE for services provided prior to the Transition Period.

 

1



--------------------------------------------------------------------------------

EXECUTION COPY

 

(c) IDT agrees to pay EMPLOYEE One Million Nine Hundred Ninety Nine Thousand
Seven Hundred Six Dollars and One Cent ($1,999,706.01) (the “Severance Pay”), to
be paid in accordance with the payment schedule outlined in Exhibit A (the
“Severance Pay Period”), the completion of such schedule subject to IDT’s
receipt from EMPLOYEE of an affirmation of the general release contained in
Section 9 in the form of Exhibit B hereto, as indicated on Exhibit A. The first
payment will be paid immediately upon the expiration of the Revocation Period
(as hereafter defined).

1.2. EMPLOYEE shall receive reimbursement by IDT for all reasonable and approved
business expenses incurred prior to the Termination Date in accordance with
IDT’s policies.

1.3. All payments hereunder shall be less required withholdings for taxes and
benefit plan contributions (if any).

2. Benefits.

2.1. As of the Termination Date, EMPLOYEE shall be eligible to elect the
continuance of group health and dental insurance (if EMPLOYEE is currently
enrolled in the IDT sponsored plan), in accordance with federal COBRA law.

2.2. If EMPLOYEE so elects, and so long as EMPLOYEE is entitled to COBRA
coverage, during the Severance Pay Period, EMPLOYEE’s premiums for group health
and dental insurance under COBRA shall be the same amount that an active
employee contributes for such benefit coverage. If EMPLOYEE wishes to elect
COBRA (continue coverage in the then current group medical and/or dental plan
after June 30, 2008), EMPLOYEE must complete and sign the COBRA Election Form
and return it to Human Resources in accordance with COBRA. After the Severance
Pay Period, EMPLOYEE’s premiums for COBRA coverage will be the published rate of
group health insurance under COBRA.

2.3. After the Termination Date, EMPLOYEE will not continue to accrue vacation
benefits or commissions, or otherwise be eligible for Life or Disability
benefits, or continue to contribute to the IDT Savings Plan or 401(k) Plan, or
participate in the Employee Stock Purchase Plan, and will not receive any other
benefits from IDT, other than those specified in this Agreement. EMPLOYEE’s
rights with respect to any options to purchase IDT stock or IDT stock he may
have received from IDT are governed by the applicable award agreements and plan
documents.

3. Payment of all Outstanding Compensation. Except for those obligations
specifically set forth in this Agreement, as of the Termination Date, any and
all agreements or arrangements, either oral or written, between the Parties
related to commissions, bonuses, ownership or other interests in any entities or
assets, payments

 

2



--------------------------------------------------------------------------------

EXECUTION COPY

 

and/or compensation of any kind, including but not limited to any documents,
correspondence, oral promises and any other arrangements related to the proposal
known as the Jonah Value Creation Project, (“Compensation”) are deemed null and
void without any continuing obligation or liability of any party thereunder; it
being understood that, among other things, from and after the Termination Date,
except as expressly provided hereunder, IDT will have no obligation to pay
EMPLOYEE any Compensation or have any duties, responsibilities or other
obligations to EMPLOYEE with respect to any agreement or arrangement and
EMPLOYEE will have no rights thereunder. EMPLOYEE acknowledges and agrees that
he is due no other compensation, commission payments, benefits or other
consideration of any kind other than as specifically identified in this
Agreement.

4. Equipment. Unless otherwise expressly provided in Exhibit C, EMPLOYEE will
return any and all IDT property and equipment in his possession, including, but
not limited to, any and all IDT identification cards, card key passes, keys,
pagers, computers (office desktop), cellular telephones or similar personal
digital assistant devices, corporate credit cards, corporate calling cards, and
any other property or equipment in his possession that IDT may not know of, on
or before the Termination Date.

5. Termination of Employment; Resignation. EMPLOYEE acknowledges and agrees that
his employment by IDT will terminate on the Termination Date, and that he will
be deemed to have resigned from all officer positions and directorships that he
may hold with IDT (or otherwise at the request of IDT) upon execution of this
Agreement, other than his position as General Counsel of IDT Telecom from which
he shall resign at the end of the Transition Period (or upon the earlier request
of the CEO of IDT Telecom). Contemporaneously herewith, EMPLOYEE shall execute
and deliver a resignation letter from such officer positions and directorships
in the form attached hereto as Exhibit D. EMPLOYEE acknowledges and agrees that
he is due no other compensation, commission payments, benefits or other
compensation of any kind other than as specifically identified in this
Agreement.

6. Re-employment or Reinstatement. EMPLOYEE recognizes and acknowledges that IDT
has no obligation to recall, rehire, or re-employ EMPLOYEE in the future.

7. Cooperation.

7.1. EMPLOYEE agrees to reasonably cooperate with reasonable requests for
advice, cooperation and/or assistance made by IDT, at no charge other than as
set forth in Section 1.1(a) with respect to the Transition Period, in connection
with matters he worked on while employed by IDT, including, without limitation,
to assist in the orderly transition of his duties and responsibilities and any
outstanding projects to the individual (or individuals) designated by IDT.
Failure by EMPLOYEE to provide reasonable cooperation will constitute a material
breach of this Agreement.

7.2. In furtherance of the foregoing, EMPLOYEE agrees to reasonably cooperate
with all reasonable requests which IDT may make, including but not limited to,
requests for information, interviews, depositions (to be conducted at a

 

3



--------------------------------------------------------------------------------

EXECUTION COPY

 

mutually convenient and reasonable time) and/or at trial related to any legal
action arising from events which occurred during EMPLOYEE’s employment. IDT
shall attempt, in good faith and when possible, to issue the above referenced
requests so as not to prevent EMPLOYEE’s efficient disposition of same, and
EMPLOYEE agrees to comply in good faith with IDT’s requests.

8. No Other Inducements. EMPLOYEE acknowledges that the payments described in
Section 1.1(c) are made solely in consideration of and in exchange for his
execution of this Agreement and the general release. EMPLOYEE acknowledges that
he is not otherwise entitled to receive such payments, absent his execution of
this Agreement, and that no other promise or agreements of any kind have been
made to him or with him by any person or entity whatsoever to cause him to sign
this Agreement.

9. Release.

9.1. For good and valuable consideration (the receipt and sufficiency of which
hereby are acknowledged) and as a material inducement to IDT to enter into this
Agreement, EMPLOYEE, for himself and his heirs, executors, administrators,
personal representatives and members of his immediate family, hereby
voluntarily, irrevocably and unconditionally releases, acquits and forever
discharges IDT and its present and former officers, directors, employees,
shareholders, consultants, attorneys, advisors, insurers, agents and
representatives, and all persons acting by, through, under or in concert with
any of them (whether any of the aforementioned individuals were acting as agents
for IDT or in their individual capacities) (collectively, the “Released
Parties”) from any and all claims and causes of action (except those necessary
to enforce his rights under this Agreement) including, but not limited to,
claims related to EMPLOYEE’s employment, or separation from employment; any
claims for salary, bonuses, commissions, payments related to severance pay,
vacation pay or any benefits under the Employee Retirement Income Security Act
(except for vested ERISA benefits which are not affected by this Agreement); any
claims for option, stock or other incentive awards; any claim under New Jersey’s
Wage and Hour Laws, or other state wage and hour laws; any claim under the
Worker Adjustment and Retraining and Notification Act; any claim alleging sexual
or other harassment, or discrimination based on race, color, national origin,
ancestry, religion, marital status, sex, sexual orientation, citizenship status,
pregnancy, medical condition, handicap or disability (as defined by the
Americans with Disabilities Act or any foreign, federal, state or local law),
age, or any other unlawful discrimination (under the Age Discrimination in
Employment Act, as amended by the Older Workers Benefit Protection Act of 1990,
Title VII of the Civil Rights Act of 1964, as amended, the Americans with
Disabilities Act, the Equal Pay Act, the Violence Against Women Act, the New
Jersey Law Against Discrimination, or any other foreign, federal, state or local
laws); discharge in violation of New Jersey’s Conscientious Employee Protection
Act or other foreign, state or federal “whistle blower” laws; discharge in
violation of the federal Family and Medical Leave Act, the New Jersey Family
Leave Act or other foreign, state or federal family leave laws; the New Jersey
Temporary Disability Benefits Law, breach of implied or express contract, breach
of promises, misrepresentation, negligence, fraud,

 

4



--------------------------------------------------------------------------------

EXECUTION COPY

 

estoppel, defamation, infliction of emotional distress, violation of public
policy, retaliatory discharge, wrongful or constructive discharge, retaliation,
intentional tort or for attorneys’ fees, in each such case, related to or
arising from Employee’s employment by, or provision of services to, IDT, which
EMPLOYEE or his heirs, executors, administrators, personal representatives or
members of his immediate family now have, ever had or may hereafter have,
whether known or unknown, suspected or unsuspected, up to and including the date
both Parties have executed this Agreement.

9.2. EMPLOYEE, for himself and his heirs, executors, administrators, personal
representatives and members of his immediate family, also hereby waives all
rights to file any charge or complaint against IDT arising out of EMPLOYEE’s
employment by or termination thereof from IDT before any federal, state or local
administrative agency, except where any law prohibits such waivers. EMPLOYEE,
for himself and his heirs, executors, administrators, personal representatives
and members of his immediate family, further waives all rights to recover any
damages or equitable or other relief in any claim or suit brought by or through
the Equal Employment Opportunity Commission, or any other federal, state or
local agency under the Age Discrimination in Employment Act, as amended by the
Older Workers Benefit Protection Act of 1990, Title VII of the Civil Rights Act
of 1964, as amended, the Americans with Disabilities Act, the Equal Pay Act, the
New Jersey Law Against Discrimination or any other foreign, federal, state, or
local discrimination law, except where such waiver is prohibited by law.

9.3. EMPLOYEE further agrees, promises and covenants that neither he nor his
heirs, executors, administrators, personal representatives, members of his
immediate family or any person, organization, or other entity acting on his
behalf has filed, charged or claimed, or will file, charge or claim, or will
cause or permit to be filed, charged or claimed, any action for damages or other
relief (including injunctive, declaratory, monetary relief or other) against the
Released Parties involving any matter occurring in the past up to the Effective
Date (as hereafter defined), or involving or based upon any claims, demands,
causes of action, obligations, damages or liabilities which are later
discovered.

9.4. EMPLOYEE further agrees that the releases contained in Sections 9.1 through
9.3 above shall survive in the event of a breach by EMPLOYEE (or any person,
organization or entity acting on his behalf) of this Agreement, or any
representation, warranty, promise, covenant or other obligation contained herein
or therein.

9.5. EMPLOYEE agrees to affirm the releases contained in Sections 9.1 through
9.3 above as of the Termination Date in the form of Exhibit B. Failure to
provide such affirmation upon request of IDT will constitute a material breach
of the Agreement.

 

5



--------------------------------------------------------------------------------

EXECUTION COPY

 

9.6. IDT represents and warrants to EMPLOYEE that, as of the date hereof, it
knows of no claim against EMPLOYEE related to or arising from EMPLOYEE’s
employment by, or provision of services to, IDT.

10. No Admission of Liability. The making of this Agreement and anything
contained herein is not intended, and shall not be construed, as an admission
that IDT has violated any foreign, federal, state or local law (statutory or
common law), ordinance or regulation; breached any contract; or violated any
right or obligation that it may owe or may have owed to EMPLOYEE, or committed
any wrong whatsoever against EMPLOYEE. EMPLOYEE further acknowledges, covenants,
and agrees that no final findings or final judgments have been made by any court
or arbitration panel against IDT in favor of EMPLOYEE, and that EMPLOYEE does
not purport and will not claim to be a prevailing party, for any purpose.

11. Confidentiality of Agreement. The Parties agree that the consideration
furnished under this Agreement, the discussions and correspondence that led to
this Agreement, and the terms and conditions of this Agreement are confidential.
EMPLOYEE represents that he, and any attorney he may have retained to review
this Agreement, have not disclosed the terms or conditions of this Agreement.
Except as may be required by law or to enforce the terms hereof, neither
EMPLOYEE nor his attorney may disclose the above information to any other person
or entity, except that EMPLOYEE may disclose the provisions of this Agreement to
his immediate family members and financial and/or tax advisor, provided that
EMPLOYEE makes the person to whom disclosure is made aware of the
confidentiality provisions of this Agreement and such person agrees in writing
to keep confidential the terms of this Agreement. If subpoenaed to appear in any
civil or criminal litigation, or by any governmental authority, to testify as to
the contents of this Agreement, EMPLOYEE agrees to immediately forward a copy of
the subpoena to the Chief Legal Officer of IDT so that IDT may contest such
subpoena, or any request, requirement or order related thereto, and to notify
the proponent of the subpoena that this Agreement is the subject of an agreement
of confidentiality. IDT may disclose the terms and conditions of this Agreement
to its respective officers, directors, employees, accountants and counsel who
have a business need to know, and as otherwise required by law. EMPLOYEE further
agrees that he will not encourage others who are not parties to this Agreement
to demand any disclosure of the terms and conditions of this Agreement.

12. Intellectual Property and Non-Disclosure Obligations.

12.1. EMPLOYEE agrees that he will not file, without the express written consent
of the Chief Executive Officer (“CEO”) or Chief Legal Officer (“CLO”) of IDT
Corporation, any patent, copyright or trademark applications relating to any IDT
Invention (as hereafter defined), except under the direction of IDT Corporation.
As referred to in this Agreement, “IDT Invention” shall mean all ideas,
inventions, discoveries, improvements, trade secrets, formulae, techniques,
data, software, programs, systems, specifications, developments, system
architectures, documentation, algorithms, flow charts, logic diagrams, source
code, methods, processes, marketing and business data, including
works-in-progress, whether or not subject to statutory protection, whether or
not reduced to practice, which were conceived, created, authored, developed, or
reduced to

 

6



--------------------------------------------------------------------------------

EXECUTION COPY

 

practice by EMPLOYEE, either alone or jointly with others, whether on the
premises of IDT or not, during his employment by IDT. EMPLOYEE agrees to assist
IDT in perfecting, registering, maintaining, and enforcing, in any jurisdiction,
IDT’s rights (including such rights as may be assigned by IDT from time to time)
in the IDT Inventions by performing promptly all acts and executing all
documents deemed necessary or convenient by IDT and does hereby irrevocably
designate and appoint IDT and its duly authorized officers and agents as his
agent and attorney-in-fact to do all lawfully permitted acts (including, but not
limited to, the execution, verification and filing of applicable documents) with
the same legal force and effect as if performed by him.

12.2. EMPLOYEE agrees that he will not, without the express written consent of
the Chairman, CEO or CLO of IDT Corporation, use the Confidential Information
(as hereafter defined). As referred to in this Agreement, “Confidential
Information” shall mean technical and business information about IDT, and its
clients and customers that was learned by EMPLOYEE in the course of his
employment by IDT and that is not already in the public domain through no fault
of EMPLOYEE including, without limitation, any and all proprietary IDT
Inventions, any trade secrets, customer and potential customer names, product
plans and designs, licenses and other agreements, marketing and business plans,
and other financial and business information of IDT. EMPLOYEE will not duplicate
or replicate (or cause or permit others to duplicate or replicate) any document
or other material in any medium embodying any Confidential Information. EMPLOYEE
will not disclose or permit the disclosure of any Confidential Information to
any person or entity under any circumstances, unless EMPLOYEE is required to
disclose such information by law or pursuant to a judicial order, and in such
case, provide IDT with prior written notice, to the extent practicable, although
failure to provide such timely notice (if not practicable) shall not be deemed a
breach of this Agreement. All of the Confidential Information shall remain the
sole and exclusive property of IDT. IDT owns all right, title and interest in
and to the Confidential Information and other intellectual property owned by
IDT, including, without limitation, the IDT Inventions. EMPLOYEE agrees that he
acquired no right, title or interest in any Confidential Information or the IDT
Inventions; and the Confidential Information is specialized, unique in nature,
and of great value to IDT and that such Confidential Information gives IDT a
competitive advantage. EMPLOYEE hereby agrees to promptly return to IDT all
tangible materials and all copies thereof, in whatever media, in his possession
or control, containing or employing any Confidential Information or the IDT
Inventions, together with a written certification with the foregoing.

12.3. EMPLOYEE acknowledges and agrees that all copyrights, trademarks, patents
and IDT Inventions conceived, created, authored, developed or reduced to
practice by EMPLOYEE during his employment with IDT are the sole and exclusive
property of IDT; all copyrightable works included in the IDT Inventions shall be
“works made for hire” within the meaning of the Copyright Act of 1976, as
amended (17 U.S.C. §101), and IDT Corporation is the “author” within the meaning
of such Act; and in the event that title to any or all of the IDT

 

7



--------------------------------------------------------------------------------

EXECUTION COPY

 

Inventions does not or may not, by operation of law, vest in IDT, EMPLOYEE
hereby assigns to IDT all his right, title and interest in all IDT Inventions,
and all copies of them, in whatever medium fixed or embodied, and in all
writings relating thereto in his possession or control and expressly waives any
moral rights or similar rights in any IDT Invention or any such work made for
hire.

12.4. EMPLOYEE acknowledges and agrees that:

(a) (i) IDT owns all right, title and interest in and to the Confidential
Information and IDT Inventions, and (ii) EMPLOYEE acquired no right, title or
interest in any Confidential Information or the IDT Inventions; and

(b) The Confidential Information is specialized, unique in nature, and of great
value to IDT and that such Confidential Information gives IDT a competitive
advantage; and

(c) EMPLOYEE hereby agrees to promptly return to IDT all tangible materials and
all copies thereof, in whatever media, in his possession or control, containing
or employing any Confidential Information, together with a written certification
with the foregoing.

13. Non-Competition and Non-Solicitation.

13.1. EMPLOYEE acknowledges and agrees that, during the two-year period
following the Termination Date and without the prior consent of Chairman or CEO
of IDT:

(a) EMPLOYEE shall not, either as an employee, employer, consultant, agent,
principal, partner, stockholder, corporate officer, director or in any other
individual or representative capacity, engage or participate, invest in (except
for investments of less than 5% of a business entity’s capitalization) or become
employed by any business that is in competition in any manner whatsoever with
the business of IDT as of the Termination Date; it being expressly acknowledged
that the providing of legal counsel and services, subject to applicable ethical
rules and principles and Section 13.3 below, shall not be restricted by this
Section 13.1(a);

(b) EMPLOYEE shall not, directly or indirectly, influence or attempt to
influence, or assist or advise any person attempting to influence, customers,
distributors, partners or suppliers of IDT (i) to divert any part of their
business away from IDT, (ii) to cause damage to the business of IDT, or (iii) to
do any material business with any competitor of IDT; and

(c) EMPLOYEE shall not, directly or indirectly, except for general solicitations
not directed at IDT specifically, solicit or recruit any employee, officer,
partner or consultant of IDT to leave the employment of IDT or terminate his/her
relationship with IDT and EMPLOYEE shall not advise or otherwise assist any
other person to solicit or recruit any employee, officer, partner or consultant
of IDT.

 

8



--------------------------------------------------------------------------------

EXECUTION COPY

 

13.2. The Parties agree that the provisions of this Section 13 replace all prior
non-competition and non-solicitation provisions in any agreements between
EMPLOYEE and IDT notwithstanding any survival clauses contained therein. The
Parties further agree that the provisions of this Section 13 shall be
interpreted as broadly as possible in favor of IDT.

13.3. EMPLOYEE agrees that he will comply with all his ethical and legal
obligations as an attorney. During the two-year period following the Termination
Date, EMPLOYEE further agrees not to undertake any legal representation that
will require him to be in an adversarial legal posture with IDT.

14. Non-Disparagement. Each Party agrees that such Party will not at any time,
in any way, disparage the other Party, (including, with respect to IDT, any
individuals associated with IDT, including its present or former officers,
directors, agents and employees) by making or soliciting any comments,
statements or the like to the media or to others, either orally or in writing,
that may be considered to be derogatory or detrimental, in any way, to the good
name or business reputation of the other Party. Each Party further agrees that
he will not engage in any conduct that is in any way injurious, or may be
perceived to be injurious, to the other Party’s reputation or interest (other
than normal competitive process not in violation of this Agreement), including,
but not limited to, encouraging or assisting others to bring any form of suit,
claim or cause of action against such other Party.

15. Breach. EMPLOYEE agrees and acknowledges that if he breaches any
representation, covenant, promise or undertaking made pursuant to this
Agreement, IDT is authorized to pursue all rights and remedies available in law
or in equity, which rights and remedies may include, but are not limited to,
EMPLOYEE’s obligation to promptly return to IDT all amounts paid by IDT to
EMPLOYEE under Section 1.1(c) of this Agreement.

16. Agreement Not Admissible. The Parties agree that this Agreement may be used
and admitted as evidence only in a subsequent proceeding in which IDT or
EMPLOYEE seeks to enforce its/his rights hereunder.

17. Representations and Warranties. EMPLOYEE represents and warrants that he has
been given a reasonable and sufficient period of time to consider the terms and
conditions of this Agreement; that he has been advised in writing to consult
with an attorney before signing this Agreement; that he has had an opportunity
to be represented by independent legal counsel of his own choice throughout all
of the negotiations preceding the execution of this Agreement; that he has
executed this Agreement after the opportunity for consultation with
above-described independent legal counsel; that he is of sound mind and body,
competent to enter into this Agreement, and is fully capable of understanding
the terms and conditions of this Agreement; that he has carefully read this
Agreement in its entirety; that he has had the opportunity to have the
provisions of this Agreement explained to him by his own counsel, who has
answered to his satisfaction any questions he has asked with regard to the
meaning of any of the provisions of this Agreement, and that he fully
understands their terms and significance; and that he voluntarily assents to all
the terms and conditions contained therein, and that he is signing this
Agreement of his own force and will, without any coercion or duress. EMPLOYEE

 

9



--------------------------------------------------------------------------------

EXECUTION COPY

 

acknowledges and agrees that IDT has advised that all payments to him must
comply with the requirements of Section 409A of the Internal Revenue Code
(“409A”) and EMPLOYEE agrees to indemnify and hold harmless IDT from and against
any and all taxes, costs and expenses as a result of any non-compliance with
409A.

18. Consideration and Revocation Periods. Pursuant to the Older Workers Benefit
Protection Act, EMPLOYEE is advised that he shall have at least 21 days to
consider this Agreement before signing it, but may sign this Agreement at any
earlier time if he so desires. If EMPLOYEE signs this Agreement, he shall have 7
calendar days thereafter (the “Revocation Period”) to revoke this Agreement by
indicating his desire to do so, in writing, addressed to IDT Corporation—Legal
Department, 520 Broad Street, 4th Floor, Newark, New Jersey 07102 (attention:
General Counsel). In order for such revocation to be effective, it must be
received before 5:00 p.m. on the seventh day following the date this Agreement
was executed by EMPLOYEE. The effective date of this Agreement shall be
April 18, 2008 (the “Effective Date”). In the event EMPLOYEE does not accept
this Agreement, or in the event EMPLOYEE revokes this Agreement during the
Revocation Period, this Agreement, including, but not limited to, the obligation
of IDT to make the payments set forth in Section 1, shall automatically be
deemed null and void, and EMPLOYEE shall promptly return to IDT any amounts paid
by IDT to EMPLOYEE under this Agreement.

19. Severability. If, at any time after the date EMPLOYEE executes this
Agreement, any provision of this Agreement shall be held to be illegal, void or
unenforceable, such provision shall be of no force and effect, provided that, in
the event that any provision of Section 13 is held invalid or unenforceable or
is deemed to exceed the time, geographic or scope limitations permitted by
applicable law, then such provisions shall be reformed to the maximum time,
geographic or scope limitations, as the case may be, permitted by applicable
laws, and such other changes shall be made to give effect to the original intent
of the Parties. The illegality or unenforceability of any provision shall have
no effect upon, and shall not impair the enforceability of, any other provision
of this Agreement, provided that, upon a finding by a court or agency of
competent jurisdiction that the release of claims contained in Section 9 is
illegal, void or unenforceable, EMPLOYEE agrees that, at the request of IDT, he
will execute a release covering all the same claims as are released under
Section 9 that are legal and enforceable.

20. Prior Agreements Superseded; No Oral Modification. This Agreement
constitutes the complete understanding between the Parties and supersedes any
and all prior agreements (whether oral or written) between the Parties
(including, but not limited to, all agreements related to commissions and any
other payments). EMPLOYEE acknowledges that neither IDT nor any representative
of IDT has made any representation or promises to EMPLOYEE other than as set
forth herein. This Agreement may not be modified except in a writing signed by
both EMPLOYEE and the Chairman or, CEO of IDT Corporation.

21. No Assignment of Claims. Each of the Parties represents and warrants that
it/he has not assigned or transferred any of the claims released under this
Agreement, or any portion of or interest in any such claims, to any other
individual, firm, or other entity.

 

10



--------------------------------------------------------------------------------

EXECUTION COPY

 

22. Dispute Resolution. The Parties hereby agree and submit to the exclusive
jurisdiction of the Superior Court of New Jersey, Essex County, in any action,
lawsuit or other proceeding arising out of or relating to this Agreement. The
Parties irrevocably waive any objection that they may now or hereafter have to
the venue of any such action, lawsuit or other proceeding in any such court or
that such action, lawsuit or other proceeding was brought in an inconvenient
forum, and agree not to plead or claim the same.

23. Choice of Law. This Agreement will be construed and enforced in accordance
with the laws of the State of New Jersey, without regard to its conflict of law
rules.

24. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original. Facsimile signatures shall be deemed effective if
subsequently followed by handwritten signatures.

25. Construction of Agreement. This Agreement shall be interpreted without
regard to the identity of the drafter, and shall not be construed for or against
either party. The subheadings in this Agreement are for convenience only and
shall not affect the interpretation of the substantive terms of this Agreement.

26. Binding Agreement. This Agreement shall inure to the benefit of and be
binding upon the Parties and their respective heirs, administrators,
representatives, executors, successors and assigns.

[Signature Page Follows]

 

11



--------------------------------------------------------------------------------

EXECUTION COPY

 

WHEREFORE, the Parties, by their signatures below, evidence their agreement to
the provisions stated above.

 

IDT CORPORATION By:  

/s/ James Courter

Name:   James Courter Title:   Chief Executive Officer Dated:   April 16, 2008

I HAVE READ AND UNDERSTOOD THIS AGREEMENT, INCLUDING THE GENERAL RELEASE OF ALL
CLAIMS CONTAINED IN SECTION 9, AND AM IN AGREEMENT WITH ITS TERMS.

 

EMPLOYEE:  

/s/ Elyahu Tendler

Name:   Elyahu Tendler Dated:   April 10, 2008

Sworn to before me this

10th day of April, 2008

 

/s/ Rebecca Levy Sass

Notary Public

 

12



--------------------------------------------------------------------------------

EXECUTION COPY

 

EXHIBIT A

Severance Pay Period Payment Schedule pursuant to Section 1(c)

 

Date

   Amount

^April 18, 2008

   $ 999,853.01

May 1, 2008

   $ 166,642.17

June 1, 2008

   $ 166,642.17

*July 1, 2008

   $ 166,642.17

*August 1, 2008

   $ 166,642.17

*September 1, 2008

   $ 166,642.17

*October 1, 2008

   $ 166,642.15

 

^ In addition to payment pursuant to Section 1(b).

* Payment subject to execution of Affirmation of Release pursuant to
Section 9.5.

 

13



--------------------------------------------------------------------------------

EXECUTION COPY

 

EXHIBIT B

AFFIRMATION

Reference is made to the CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE
(“Agreement”), dated as of June 30, 2008, between ELYAHU TENDLER (“EMPLOYEE”)
and IDT CORPORATION and its divisions, affiliates, subsidiaries (including, but
not limited to, IDT Capital, Inc., IDT Telecom, Inc., Net2Phone, Inc. and Union
Telecard Alliance, LLC and their respective divisions, affiliates and
subsidiaries), predecessors, successors and assigns (collectively, “IDT”). All
terms used but not defined herein shall have the respective meanings attributed
to them in the Agreement.

EMPLOYEE hereby ratifies and affirms the release (and other provisions) set
forth in Section 9 of the Agreement of all claims and causes of action he and
his heirs, executors, administrators, personal representatives and members of
his immediate family now have, ever had or may hereafter have, whether known or
unknown, suspected or unsuspected, up to and including the date of this
Affirmation against the Released Parties (except actions brought to obtain
benefits specifically set forth in the Agreement). Pursuant to the Older Workers
Benefit Protection Act, EMPLOYEE is advised that he shall have 7 calendar days
after he signs this Affirmation to revoke it by indicating his desire to do so,
in writing, addressed to IDT Corporation—Legal Department, 520 Broad Street, 4th
Floor, Newark, New Jersey 07102 (attention: Chief Legal Officer). In order for
such revocation to be effective, it must be received before 5:00 p.m. on the 7th
day following the date this Affirmation was executed by EMPLOYEE. The effective
date of this Affirmation shall be the 8th day following the execution hereof. In
the event

 

14



--------------------------------------------------------------------------------

EXECUTION COPY

 

EMPLOYEE revokes this Affirmation, EMPLOYEE shall promptly return to IDT any
amounts paid by IDT to EMPLOYEE under Section 1.1(c) of the Agreement prior to
the effective date of this Affirmation.

I HAVE READ AND UNDERSTAND THIS AFFIRMATION AND AM IN AGREEMENT WITH ITS TERMS.

 

Dated:                     

 

    Elyahu Tendler Sworn to before me this          day of                     ,
2008.

 

    Notary Public    

 

15



--------------------------------------------------------------------------------

EXECUTION COPY

 

EXHIBIT C

EQUIPMENT TO BE RETAINED BY EMPLOYEE

 

  1. EMPLOYEE’s laptop (scrubbed of all data and software that is under license
to IDT)

 

  2. EMPLOYEE’s home office desktop (scrubbed of all data and software that is
under license to IDT)

 

  3. Blackberry/Phone – IDT will make all reasonable efforts to transfer the
phone number to EMPLOYEE’s personal account. IDT will not pay for
Blackberry/cellular phone service beyond Termination Date.

 

  4. Calling Card Account (9734383831) with remaining balance.

 

  5. Personal Conference Line (Account 9734383616) for 2 years from Termination
Date, or such earlier time as IDT no longer provides such service.

 

16



--------------------------------------------------------------------------------

EXECUTION COPY

 

EXHIBIT D

April 10, 2008

The Board of Directors

IDT Corporation

520 Broad Street

Newark, New Jersey 07102

 

Re: Resignation

Dear Sirs:

I hereby resign my position as Executive Vice President of Telecom—Legal,
effective April 10, 2008.

I confirm that I have no claim against IDT Corporation for compensation for loss
of office.

 

Very truly yours, Elyahu Tendler

 

17



--------------------------------------------------------------------------------

EXECUTION COPY

 

June 30, 2008

The Board of Directors

IDT Telecom, Inc.

520 Broad Street

Newark, New Jersey 07102

 

Re: Resignation

Dear Sirs:

I hereby resign my position as General Counsel of IDT Telecom, Inc., [AND ALL
OTHER OFFICER AND DIRECTOR POSITIONS TO BE INSERTED LATER], effective June 30,
2008.

I confirm that I have no claim against IDT Telecom, Inc. for compensation for
loss of office.

 

Very truly yours, Elyahu Tendler

 

18